DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed 07/30/2021.  

Claims 1, 3-8, 10-15, and 17-21 are pending in this application. Claims 1, 8, 15, and 17 have been amended.  Claims 2, 9, and 16 have been cancelled.  Claim 21 has been added.


Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention 


Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 20080005737)  in view of  Langouev et al. (US 20120297005).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Saha teaches a computer-implemented method (methods and mechanisms to enhance concurrent thread execution with hardware-based user-level asynchronous signaling; paragraph 0007) comprising: 

identifying, by a computing device, an attribute of a lock object associated with data (when a higher-priority thread detects that a lock (or other resource) that it requires is held by a lower-priority thread and then performs a write to a signaling variable that the lower priority thread is monitoring; paragraphs 0095); 

determining that the lock object is acquired by a first task performing a transaction with the data based upon, at least in part, the attribute of the lock object (the LP thread acquires a lock on the desired data …the LP thread performs its processing of the locked data; paragraphs 0092-0093); and 

(it is determined at block 1004 that the lock has not been released, then the lower-priority thread should be forced to release the lock so that the higher-priority thread that caused the asynchronous control transfer 916 of FIG. 9 (by writing to the priority inversion indicator) may attempt to acquire the lock… the lower-priority thread may need to reach a safe point where it is functionally correct to release the lock… the lower-priority thread releases the lock. The higher priority thread will independently observe the release of the lock it is waiting on. The lower-priority thread then proceeds from block 1020 to block 1030. At block 1030 the lower priority thread waits until the lock is again free, which will occur after the higher-priority thread no longer needs the lock and releases it; paragraphs 0098-0100). 
Saha, however, does not explicitly teach the following additional limitations:

Langouev teaches acquiring the lock object by the second task includes aborting the transaction being performed by the first task, wherein the high priority task is configured to verify consistency of data when the transaction being performed by the first task is aborted (a technique for breaking locks held by 2PC transactions while preserving data consistency. In contrast to prior art techniques that can stall indefinitely, the disclosed technique guarantees that either the "commit" phase or the "abort" phase is completed locally at the recovery site. Accordingly, all locks on data objects are released and recovery can proceed. Data consistency is also preserved because the 2PC coordinator adheres to the 2PC protocol and properly notifies both the high-priority server and the low-priority servers when they are available… Although the above techniques have been described in the context of VMware Site Recovery Manager (SRM) configured to recover VMs at a recovery site, the techniques can be generalized to abort any 2PC transactions, not necessarily SRM-specific transactions. The embodiments described herein are equally applicable to any system using the 2PC protocol where a single dedicated server is forced to execute the 2PC coordinator. For example, any system that includes non-2PC operations that have higher priority than standard 2PC operations, and such higher priority operations need to access the same objects as the standard 2PC operations, it is possible to dedicate a single server to run such operations and embodiments of the invention are applicable; paragraphs 0051-0052).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha with Langouev because it would have provided the enhanced capability for breaking locks held by a two-phase commit transaction while preserving data consistency.As to claim 3:
Saha teaches acquiring the lock object by the second task includes rolling back the transaction being performed by the first task  (rolling back; paragraphs 0026 and 0099). As to claim 4:
Saha teaches acquiring the lock object by the second task includes adding one or more calls to points in a process flow of the transaction where aborting the first task would not (paragraphs 0075, 0092, and 0102). As to claim 5:
Saha teaches acquiring the lock object by the second task includes adding one or more calls to points in a process flow of the transaction where rolling back the transaction would not create an unacceptable waiting time for a third task with a higher priority than the first task to acquire the lock object (paragraphs 0026 and 0099). As to claim 6:
Saha teaches timing of when the lock object is acquired by the second task is based upon, at least in part, a type of the lock object (paragraphs 0077-0078). As to claim 7:
Saha teaches repeating the transaction by the first task after the second task releases the lock object (paragraph 0100). As to claims 8 and 10-14:
Note the rejection of claims 1 and 3-7 above, respectively. Claims 8 and 10-14 are the same as claims 1 and 3-7, except claims 8 and 10-14 are computer program product claims and claims 1 and 3-7 are method claims.



As to claims 15 and 17-20:
Note the rejection of claims 1 and 3-6 above, respectively. Claims 15 and 17-20 are the same as claims 1 and 3-6, except claims 15 and 17-20 are system claims and 1 and 3-6 are method claims.

As to claim 21:
Saha teaches an attribute of the lock object associated with data includes a lock synchronization object that is configured to be used with a synchronization object, wherein the synchronization object includes one or more of an RW- Lock, a Barrier, and a Semaphore (paragraph 0024). 
Response to Arguments 

3.	Applicant's arguments filed 07/30/2021 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Regarding claim objection:
The objection of claim 17 has been withdrawn in view of Applicant's amendment.

Regarding 35 USC § 101 rejection:
The rejection of claims 8-14 under 35 USC § 101 has been withdrawn in view of Applicant's amendment.


Regarding 35 USC § 102 rejection:
Applicant’s arguments are substantially directed to the amended subject matter. The amended subject matter is addressed above with respect to the discussion of independent claims 1, 8, and 15. 

Conclusion

4.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention.  Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information

5.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199